Citation Nr: 1526611	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, hearing loss is related to his active duty service.  

2.  Resolving doubt in the Veteran's favor, tinnitus is related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran seeks service connection for hearing loss and tinnitus as a result of noise exposure due to the equipment used to repair aircraft as a ground mechanic during his tour of duty in Vietnam as well as exposure to noise as a result of mortar attacks.  He contends that he suffered bilateral hearing loss and tinnitus during active duty service, and that this disability has continued since that time.  See July 2012 Notice of Disagreement (NOD); November 2014 Informal Hearing Presentation located in VBMS.

In a September 2011 rating decision, the RO conceded exposure to excessive noise as associated with the Veteran's military occupational specialty (MOS) as an aircraft mechanic.

The Veteran's December 1965 entrance examination reflects normal hearing.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  An April 1969 separation examination shows that the Veteran had hearing loss threshold shift of the right ear of 30dB at 4000 Hz when compared to the audiological examination given upon service entry in December 1965 (15dB).  He again received a normal clinical evaluation of his ears and denied having any ear trouble.

In September 2011 and January 2014 the Veteran was afforded VA audiological examinations to evaluate his hearing ability.  The September 2011 audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation and diagnosed bilateral hearing loss and tinnitus.  During the examination, the Veteran reported that hearing loss began in-service as a result of exposure to excessive noise and mortar attacks due to his MOS as a ground mechanic in Vietnam.  He denied post-service occupational and recreational noise exposure.  He reported difficulty hearing the television and also described tinnitus as "the wind with no sound."  Additionally, the examiner's report reflects that the Veteran reported the onset of tinnitus as 15 years ago.


Audiometric testing revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
40
55
LEFT
30
20
25
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 in the left ear.  The audiologist opined that the Veteran's current hearing loss and tinnitus was less likely as not caused or a result of military service finding that there were no complaints of hearing loss or tinnitus in service and that the delay of tinnitus until 1996 coupled with STRs showing hearing thresholds "essentially within normal limits at separation" indicates that neither hearing loss nor tinnitus is related to service. 

Subsequently, in January 2014 the Veteran underwent another VA examination to determine the nature and etiology of his hearing disability.  The audiologist diagnosed bilateral hearing and opined that the Veteran's hearing loss was not as least as likely as not (50% probability or greater) caused by or a result of an event in military service finding that the Veteran's hearing was normal upon service enlistment and that mild hearing loss thresholds at 4000 Hz noted upon service discharge is not ratable.  Additionally, citing medical literature, the examiner noted that the Veteran's hearing shows that the threshold has only shifted 25dB in 45 years, which following natural rate of progression is very little for this amount of time, opining that it was unlikely that the shift seen in service was a permanent shift.  

The examiner's report also reflects that the Veteran denied tinnitus and therefore, she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.


Audiometric testing revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
45
55
LEFT
30
25
25
35
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear.

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that his hearing loss and tinnitus is due to noise exposure in service associated with his MOS while working as an aircraft mechanic in Vietnam, which also involved constant exposure to the equipment used.  See September 2011 VA Examination.  Additionally, the Veteran asserts that the September 2011 VA examiner "misquoted him with regards to the onset of his tinnitus"  See July 2012 NOD.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus is related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  Additionally, the Veteran was diagnosed with tinnitus during the September 2011 VA examination.

Therefore considering the totality of the evidence, to include: current hearing loss and tinnitus diagnoses and the Veteran's lay statements (including the Veteran's report of acoustic trauma in service), the Board finds that the evidence is at least in equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


